{¶ 54} I respectfully dissent from the majority's opinion. I will not address the first assignment of error, as I believe that Assignments of Error II and III are dispositive of the ultimate issues.
 {¶ 55} Based on our standard of review, I find that the trial court's judgment is supported by some competent and credible evidence, which goes to all the essential elements of the case. Therefore, this court may not reverse the trial court based upon a manifest-weight or sufficiency-of-the-evidence standard of review.
 {¶ 56} The majority finds, "Upon review of the evidence set forth in the statement of the facts and case above, the clear intent of the parties in the lease agreement and the project manual demonstrates that the rooftop unit and the openers/sensors were to be furnished and installed by Big Bear, as the owner or lessee, and were to remain the property of the lessee." I do not disagree with *Page 609 
the majority that the lease read in conjunction with the project manual could be read to show an intent that the rooftop unit and openers/sensors were to be the property of the lessee. However, I believe that the trial court also had a reasonable interpretation of the facts, lease, and project manual, which led to the opposite conclusion.
 {¶ 57} The trial court finds that the attachment of the rooftop unit and the openers/sensors to the leased premises made them fixtures. Fixtures are not, pursuant to the lease, whether paid for by the lessee or not, made to be the property of the lessee. Therefore, based upon our standard of review finding that there is some competent, credible evidence to support the trial court's finding that the rooftop unit and openers/sensors were in fact fixtures, I would affirm the trial court and find that the rooftop unit and openers/sensors remain the property of the lessor.